Case 1:14-cv-14176-ADB Document 576 Filed 10/03/18 Page 1 of 18




                      N
                     TH&1JNITED Document
        Case 1:14-cv-14176-ADB           576 Filed 10/03/18
                                 STATES DISTRICT    COURT Page 2 of 18
          .           TE DISTRICT OF SOUTH CAROLINA
                      /'                )
  YAHYA ~UQUIT #318455
                                        )
                                        )
             /   PLAINTIF F ( S)              C/A 8:17-cv-0 1804-RB H-JDA          C
                                        )
                                                                            -e:,
                                                                                   (/)


                                        )
                                                                            """
                                                                            c:,    0
                                                                                   ('")


                                                                            <-
                                                                            c::    .-
                                                                                   C")

                                                                                   m:;:o
                                                                            r-     ::orn
                                                                                   :;,;C"')
                                        )                                           ~f"l
                                                                                    ;:Q-

                                        )                                   -0      ~~
                                                                            3       z-O
                                                                                    <
                                        )                                   w.. ':-
                                        )                                    C
                                                                             N
                                                                                 . . r,'I

                                                                                     (,n
 Vs.                                                                                 ,:-,
                                        )
                                                  AFFIDAVIT1 OF SERVICE
                                        )
                                        )
                                        )
                                        )



· JUDGE ROBERT E. HOOD ETe AL.,
                 DEFENDANT(S)



 I, YAHYA MUQUIT, DO HEREBY CERTIFY , THAT I HAVE MAILED AND OR
 SERVED A COPY OF AN AFFIDAVIT OF FACTS GIVING JUDICIAL NOTICE;
 FILING WRIT OF ERROR; MOTION TO AMEND THE DEFENDANTS; MOTION
 TO CHALLENGE THE DISTRICT COURT'S JURISDIC TION TO PREVENT THE
 FILING OF ANY DOCUMENT FILED OR SIGNED BY CRAWFORD FROM BEING
 FILED IN THIS CASE; MOTION TO VACATE ENTRY# 23 DATED JULY 3,
 2018; MOTION FOR AN EXTENSION OF TIME; MOTION FOR FORFEITURE
 AND MOTION TO MOTION THEREFOR, ON THE U.S. DJSTRICT COURT, JUDGE
 AUSTIN, GREENVILLE DIVISION , BY U.Se MAIL, POSTAGE PREPAID ,
 BY DEPOSITI NG IT IN THE INSTITUT ION MAILBOX ON JULY 9 2018.
                                                        1
 IT IS FILED THAT DATE, ggg£~GW -~.~~A~K z 266 U.S. 278 (U.S.198 8).


                                            RESPECTFULLY,

                                            Y~HYA MUQ~.1L 2;   f
 JULY 9, 2018
                                              ~/,7 /~C
                                   l -of-17
                    THE UNITED STATES DISTRICT COURT
        Case 1:14-cv-14176-ADB Document 576 Filed 10/03/18 Page 3 of 18
                     THE DISTR CT OF SOUTH CAROLINA

 YAHYA MUQUIT


                 PLAINTIFF(S)              C/A 8:17-cv-01804-RBH-JDA


                                           AFFIDAVIT OF FACTS GIVING
                                      )    JUDICIAL NOTICE; FILING
                                           WRIT OF ERROR; MOTION TO
                                           AMEND THE DEFENDANTS; MOTION
 Vs.
                                      )    TO CHALLENGE THE DISTRICT
                                           COURT'S JURISDICTION TO
                                      )    PREVENT THE FILING OF ANY
                                           DOCUMENT FILED OR SIGNED
                                           BY CRAWFORD FROM BEING FILED
                                           IN THIS CASE; MOTION TO
                                           VACATE ENTRY# 23 DATED
                                           JULY 3, 2018; MOTION FOR
 JUDGE ROBERT E. HOOD ET. AL.,
                                           AN EXTENSION OF TIME; MOTI~
                                               :                          ~
                                      )    FOR FORFEITURE AND MOTION
                                      )                                   ~
                  DEFENDANTS               TO MOTION THEREFOR
                                                                          --
                                                                          r-"'


                                                                           -0
                                                                           :r:
                                                                           (.i.)
                                                                            ••
        TO: JUDGE JACQUELYN AUSTIN,                                         0
                                                                            N
             THE U.S. DISTRICT COURT ET. AL.,                         r



             HERE THE COURT WILL FIND:


                  (1) EXHIBIT, "DEFENDANTS". THIS IS THE [14] PAGE
 AFFIDAVITOF FACTS; AFFIDAVIT OF SERV±CE THAT WAS RETURNED TO
ME BY THE COURT. I CHALLENGE THE COURT'S JURISDICTION TO RETURN
THIS DOCUMENT. YOU HAVE FRAUD UPON THE COURT _GOING ON. THIS
DOCUMENT WAS CRIMINALLY BLOCKED FILING BY BOTH·THE COURT AND
THE DEFENDANTS WHO WERE SUPPOSED TO HAVE BEEN LISTED WITHIN
-VHIS CASE WHEN IT WAS INITIAI'iLY FILED. I OBJECT. THE COURT ABUSED
ITS DISCRETION IN ACTS OF FRAUD UPON THE COURT r'N RETURNING
THIS DOCUMENT. IT IS LISTED IN THE (44) PAGE COMPLAINT THAT
ESTABLISHES THIS CASE. IT IS ATTACHED TO THE FACE OF THE ORIGINAL
                                 2-of-17
V            '~ t
    ;
        .           CaseFOR-THE
             ,~OMPLAINT  1:14-cv-14176-ADB Document
                                  PURPOSE OF        576 LISTING-
                                             PROPERLY    Filed 10/03/18  Page 4 of 18 -
                                                                   THE- DEFENDANTS
             IN THEIR TOTALITY. I MOTION TO AMEND THE DEFENDANTS TO ADD THE
             PARTIES LISTED WITHIN THIS DOCUMENT AS DEFENDANTS IN THIS CASE.
             I SEEK TO ADD THESE NAMES TO THOSE PRESENTLY LISTED TO ESTABLISH
             THE JURISDICTIONAL FACTS. THIS DOCUMENT IS ATTACHED TO THE FACE
             OF THE ORIGINAL COMPLAINT FOR ALL PURPOSES TO INCLUDE INFORMING
                                                            '
             THE COURT WHO ARE THE DEFENDANTS IN THIS CASE. I MOTION TO AMEND
            -THIS CASE TO ADD ALL PARTIES LISTED WITHIN THIS ATTACHED (14)
            PAGE AFFIDAVIT DATED APRIL 25, 2017 AS DEFENDANTS, ~RAZ~~L-~9
             WlWQ£GRz 384 s.c.       502, 682 s.E.2d. 824(S.C.App.2009); ~ELLEGRAlW
             ~ .. -~ER~MEL£ENz   F.Supp.2d., 2012 WL 10847(DSC.2012); GAM~LE~~.
             ¥.-~AWK-G~-AMERl~Az-W~A•x 2014 WL 2468465(DSC.2014); CAR~ER
             ~T-£GU~M-C.ARG~INA 7 2014 WL 5325234(DSC.2014); E~£XElN-~ .. ~WGRLQ
             A~~E~~AW~E-~GR~TX 2015 WL 2365701 (DSC.2015).


                    YOU HAVE CLERICAL ERROR, BUT MORE SPECIFIC, FRAUD UPON
                                             \
             THE COURT.THE DEFENDANTS WERE NEVER INTENDED TO BE LISTED AS
            THEY ARE NOW. YOU ARE MISSING 90% OF THE DEFENDANTS PRODUCING
            MANIFEST INJUSTICE AND FRAUD UPON THE COURT, WHICH ALSO VOIDS
            THIS COURT'S JURISDICTION. THIS WAS INTENTIONALLY DONE WHERE
            "THIS COURT CONSPIRED WITH THE DEFENDANTS s.c.D.C. TO PREVENT
             AND OR DELAY THE COPY OF THE (14) PAGE DOCUMENT FROM BEING MADE
             SO YOU CAN PURPOSELY LIST THE DEFENDANTS INCORRECTLY TO ALLOW
             YOU TO MAKE THIS CASE APPEAR FRIVOLOUS IN ACTS OF FRAUD UPON
             THE COURT AND SAY THAT I AND OR WE ARE SUING PEOPLE WHO COULD
             NOT BE SUED FOR THE CLAIMS MADE, AND FOR THE PURPOSE OF REMAINING
             SILENT ON CRUCIAL ISSUES RELEVANT TO THIS CASE. THIS IS A VIOLA-
             TION OF DUE PROCESS, IS UNCONSTITUTIONAL AND VOIDS THIS COURT'S
                                                                     \.


             JURISDICTION, ~CS-Wl~R-G~Wr-lW~.-~ .. -RQSS-QE~ELQ~MEW~-CQR~.T
             126 F.Supp.3d. 611 (DSC.2015); ¥A~E£..._}.{ .. -RQRC,.,MGXGR-CG .. x--F.Supp.
             3d.--, 2015 WL 6758983(E.D.N.C.201'5); WELL£-RAR~G-~AWK-W .. A..
             v .. -~ARAGr 2016 WL 2944561 (N.C.2016); g .. £.~~ .. -CG~~QWx 231 F3d.
             890(4th.Cir.2000); lW-R~~-QURAMAX-QIE£EL-Ll~IGA~lQW 7 --F.R.D.-
             -, 2018 WL 949856(E.D.Mich.2018); ~LgE-SK¥-~RA~EL-AWC-~QURSr
             -LQ .. -~ .. -~A¥¥AR 7 --Fed. Appx'--, 2015 WL 1451636 CA4 (Va.2015);
             ~¥ME-~ .. -UWl~EO-£~A~E£ 7 FmSupp.3d., 2016 WL 1377402(D.C.Md.2016). ·


                      AMENDMENT THAT CHANGES THE PARTIES AGAINST WHOM A CLAIM
             IS ASSERTED RELATES BACK TO THE DATE OF THE ORIGINAL PLEADING

                                                 3-of-17
     I,\

•    tF f1) Case
             THg 1:14-cv-14176-ADB
                 CLAIM( S) IN THE Document 576ARISE
                                   AMENDMENT    Filed OUT
                                                      10/03/18  Page
                                                           OF- THE   5 of 18
                                                                   SAME   BASIS
     OF ACTION, WHICH IN THIS CASE IT DOES, ALL EMERGING FROM CASE
     2013-CP-400-0084 TO WHICH CRAWFORD AND THE DEFENDANTS INVOLVED
     ARE PARTY TO THAT WHICH FORM THE BASIS OF THE CLAIM(S) IN THE
     ORIGINAL COMPLAINT. THIS ALSO DEMONSTRATES THAT THE COURT ABUSED
     ITS DISCRETION IN ACTS OF FRAUD UPON THE COURT IN EFFORTS TO
    CONCEAL MATERIAL FACTS IN VIOLATION OF 18 U.S.C. §§ 242 AND
    1001; (2) THE PARTY TO BE BROUGHT IN BY THE AMENDMENT RECEIVED
    NOTICE OF THE ACTION SUCH THAT IT WOULD NOT BE PREJUDICED IN
    MAINTAINING A DEFENSE TO THE CLAIM, WHICH THEY WOULD NOT BE
    PREJUDICED SINCE THIS IS THE PRE-ISSUANCE OF SERVICE STAGE AND
    (3) IT SHOULD HAVE BEEN KNOWN THAT IT WOULD HAVE ORIGINALLY
     BEEN NAMED A DEFENDANT BUT FOR A MISTAKE IN THE IDENTITY OF
    -THE PROPER PARTY. THE COURT CONSPIRED TO MAKE IT LOOK LIKE CLER-
     ICAL ERROR WHEN IN TRUTH THE COURT CONSPIRED TO SUPPRESS THE
    TRUTH OF WHO THE DEFENDANTS WERE IN THIS CASE. THE NAMES OF
    JUDGES WILKERSON, HARRIS AND WINN FROM THE 4TH. CIRCUIT ARE
    ALSO ADDED AS DEFENDANTS AS WELL AS THE 4TH. CIRCUIT FOR PURPOSES
    OF TRANSFER VENUE AND DISQUALIFYING THEM DUE TO THEIR ACTIONS
    REGARDING CASE 18-6606. WILKERSON, HARRIS AND WINN ARE PARTIES
    IN THE INITIAL ACTS THAT PRODUCE THIS CASE. ALL PARTIES NAMES
    RELATE BACK TO THE ORIGINAL COMPLAINT                          I OBJECT TO THE FRAUD.
    AMEND THESE DEFENDANTS AS THEY WERE INITIALLY SOUGHT TO BE LISTED
    , GQG.Q.MA:W-lil' .. -I2RAXJ;Rr-J;W(;; .. T 494 F3d. 458, 68 Fed. R. SERV.3d.
    850(4th.Cir.2007); WI~KIWS~~ .. -MGW~GQME~~- 751 F3d. 214(4th.Cir.
    2014); KRUI2£KI-~ .. -~Q5~A~CRQCIEREr 560 u.s. 538, 548, 130 s.ct.
    2485, 177 L.Ed.2d. 48(U.S.2010); 5WEA~-~ ... -WE5'I'-l,CJ;Rc;;;u~rIAx 2016
    WL 7422678(S.D.Va.201 6); GREEW-~ .. -~RAQL~¥-~QM~AW¥ x--F.Supp.3d.
    --, 2016 WL 3633833(DSC.2016); WRIGW~~~~-G~~J;CER-~~J .. -5AW¥ER 7
    201 6 WL 3 6 3 3 4 4 5 (DSC.201 6) ; ~A'XIJM,..J.r .--R .. J..R.: .. -J;!EWaIQ:W ... .Il\U.Z,.-CQMMii"~EE
    761 F3d. 346(4th.Cir.2014).


           I MOTION TO VACATE ENTRY# 23 AND I CHALLENGE THE COURT'S
    JURISDICTION TO PREVENT ANY DOCUMENTS FILED AND OR SIGNED BY
    CRAWFORD FROM BEING FILED WITHIN THIS CASE. THE COURT ISSUED
    IT TO CONCEAL MATERIAL FACTS AND BE SiLENT ON ESSENTIAL ISSUES.
    I ALSO INTEND TO AMEND THE COMPLAINT TO FURTHER ESTABLISH THE
    JURISDICTIONAL FACTS, WHICH BY MY RIGHTS OF DUE PROCESS THE
    (OURT CAN'T PREVENT, WHICH WOULD BE UNCONSTITUTIONAL AND VOID
                                                    4-of-17
 '1
 icouR-    Case 1:14-cv-14176-ADB
          JURISDICTIOr-f.          Document
                          -THE COURT. ISSUED-576
                                              THISFiled 10/03/18 Page 6 of 18
                                                     DETERMINAT!ON--If-rA  CTS
 OF FRAUD UPON THE COURT TO ABSTAIN FROM ANSWERING SUBSTANTIAL
 FEDERAL QUESTION OF DEFAULT AND COLLATERAL ESTOPPEL THAT APPLY
 TO ME EMERGING FROM CASE 2013-CP-400-0084 THE CRAWFORD CASE.
 THE COURT IN ACTS OF FRAUD CANNOT CONSPIRE TO SUPPRESS THE TRUTH
 AND ABSTAIN FROM ANSWERING SUBSTANTIAL FEDERAL QUESTION CON-
 SPIRING UNDER COLOR OF LAW AND OR AUTHORITY IN VIOLATION OF
_DUE PROCESS WHICH MAKES THESE PROCEEDINGS UNCONSTITUTIONAL,
 g.,£.-E~CI,E£~GW 7 --Fed. Appx'--, 2015 WL 4591890 CA4 (Md.2015);
 Y.. £ .. -l.l.-~EJACAz 445 Fed. Appx' 719, 2011 WL 3891825 CA4 (s.c.
 2011); LAKE-CARRIER-AaS!W ~v.-M.~M~LL.ANx 406 u.s. 498, 92 s.ct.
                             I
 1749 (U.S.1972). THIS IS PLAIN ERROR AND IS CONTRARY TO LAW
 AND VOIDS THE COURT'S JURISDICTION FOR UNCONSTITUTIONAL ACTION,
~RQWN-v.-CQMMlSSlQ NER~0~-5QC•AL-S~G.r 969 F.Supp.2d. 433 (W.D.Va.
2013); MA££•-l.l .. -WA£M1NGT-QN-GQ.T 2013 WL 5410810(DSC.2013); AS'I'~R.
~ACI-l.l.-LEl~ESSr 176 Fed. Appx' 426 CA4 (Va.2006); lW-RE~-~UlL.
QlWG-MA~ERlAL-CGRP,-QE-AMERlCA-Aa~UAL~-RQQ~lWG-SUlWG~Ea-~RQCUC~Sx
 F.Supp.2d., 2013 WL 1827923(DSC.2013); ~o~.CK-v.-~QMMlSSlQ WER
 G~-£QClAL-SEC.r 32 F.Supp.3d. 157; ENCRANA~lGW-l.l.-2RANC~x 2015
 WL 7078682 (N.D.N.Y.2015).


       INASMUCH, SUBJECT MATTER JURISDICTION CAN BE RAISED AT
ANY TIME, CANNOT BE WAIVED BY ME AND THE COURT "[M]UST" TAKE.
 NOTICE, SE~ELlUa-~.-AU~URN-R EGlQWAL-MEQ.CAL-C ~~~ERr 133 s.ct.
 817, 184 L.Ed.2d. 627, 81 u.s.L.W. 4053 (U.S.2013); al~WARQ
l.l.-RICQ~Ez F.Supp.2d., 2013 WL 707018(DSC.2013); GRIJRG-CA~ARLUX
l,!.".-A'I'LA~-G~Q~AL-GRQIJ~r-I. .. Il .. r 541 u.s. 567, 124 s.ct. 1920, 158
L~Ed.2d. 866(U.S.2004); ~QUMIE~-v.-UNI'I'EC- S~A~E£r 65 F.Supp.3d.
19 (2014); u .. sT-v.-~I£CALE 7 F.Supp.2d., 2007 WL 2156666,
(DSC.2007).


       THE PLAINTIFF INTENDS TO AMEND THIS CASE ALSO FOR THE
PURPOSE OF ESTABLISHING COLLATERAL ESTOPPEL ON KEY ISSUES BEING
ARGUED IN THIS CASE THAT EMERGE FROM CASE 2013-CP-400-0084 IN-
VOLVING CRAWFORD. THE LAW IS CLEAR ON _THIS ISSUE ALSO. A NON
PARTY TO AN ACTION CAN CLAIM COLLATERAL ESTOPPEL IF THE ISSUES
AND PARTIES IN THAT ACTION ARE THE SAME FOR WHICH HE SEEKS RELIEF
IN HIS ACTION, WHICH OF COURSE IS THE CASE HERE, ~ES'I'-~.-~ANK
GR-AMERJ;;CA-N .. A,. 7   201 5 WL 51244 63 ( E .D .N. Y. 2015); WQRKMAN-l.l.--b!:I~;l

                                         S   -of-17
        '      ·~


       blli'-~~JV~Case  1:14-cv-14176-ADB Document 576 Filed 10/03/18 Page 7 of 18
        _'1,        -- -- - - ~ ··-
 \I                CIJSE 7 2015 WL 3004 35 (N.D .N.Y .201 5);
                                                              ~EA.£11:IE ... ~Q~S-l.Z",.
       MQN£~ER-ENERGX-CQ,.T 2015 WL 736 078
                                                  (S.D .N.Y .201 5).

                 ATTACHED IS A COPY OF ENT RY# 23, THE
                                                                (16) PAGE DOCUMENT
       FROM CASE 18-6 606 AND THE SUMMONS PRES
                                                       ENTLY FILE D IN CASE 2:17 -
       cv-1 300- RMG . THESE DOCUMENTS AID IN
                                                    DEMONSTRATING WHO THE DE-
       FENDANTS ARE IN CASE 8:17 -cv- 018 04-R
                                                  BH- JDA THAT WERE FRAUDULENTLY
       BLOCKED BY THIS COURT AND THE CONSPIR
                                                      ING DEFENDANTS. THE U.S .
       FEDERAL COURTS ARE REQUIRED TO GIVE
                                                    THE SAME PRECLUSIVE EFFECT
       TOS$'ATE COURT JUDGMENTS THAT THOSE
                                                  JUDGMENTS WOULD GIVE IN THE
       COURTS OF THE STATES WHICH THE JUDG
                                                  MENTS EMERGED. IN THIS CASE,
       IT IS CASE 201 3-C P-40 0-00 84 THE CRAW
                                                   FORD CASE, WHERE IT WOULD
      BE A CRIMINAL ACT OF CONSPIRACY AND
                                                   OBSTRUCTION OF JUS TICE TO
      PREVENT THIS EVIDENCE FROM BEING PLAC
                                                    ED WITHIN THE COURT RECORD,
     NOT JUST FOR EXERCISING CLAIMS OF COL
                                                    LATERAL EST OPP EL, BUT ALSO
     FOR PURPOSES OF AMENDING TO DEMONST
                                                 RATE HOW EACH DEFENDANT AP-
    PlJES TO ME, WHEN IT IS THE SPE CIFI C
                                                 CLAIM THAT THE COURT AND
   CON SPIR ING PAR TIES ATTACKED MY PREV
                                              IOUS DUE PROCESS MATTERS
  DUE TO MY CONNECTION TO THE CRAWFORD
                                                 CASE WHERE I TRIED TO HAVE
  THE ISSU ES THAI' HE FOUND ADJUDICATED
                                                WITHIN MY CASE AND THE
 PAR TIES ENGAGED IN FRAUD UPON THE COU
                                               RT TO PREVENT THI S. THE
 COURT CANNOT IN ACTS OF FRAUD PREVENT
                                                ME FROM ESTABLISHING JUR IS-
DICTIONAL FACTS AND KEEP ME FROM ESTA
                                               BLIS'FIING CLAIMS OF COLLA-
TERAL ESTOPPEL THAT EMER6E FROM THE
                 I
                                             CRAWFORD CASE, U.£. -RT -EA S~
RI~ER-MGJJS.N~-CQR~~x 90 F.S upp .3d.
                                            118 (S • • N.Y .201 5); ~
       ~.-~A NK~ G~-A MER •CA -N.A .x 2015 WL 512
                                                     446 3(E .D.N .Y.2 015 ); A~LSXAXE
       JNS .-CG --~- C~E RR~ r F.S upp .2d. , 2012
                                                     WL 142 515 8(20 12); ~W-RE~
      RU££Q-~~E£~WU~r 522 B.R . 148 (DS C.20
                                                    14).

                THE CRAWFORD DOCUMENTS ARE INTENDED
                                                            TO BE SUBMITTED TO
       DEMONSTRATE THAT THE UNITED STATES
                                                  AND OTHER 192 MEMBER STATES
      OF THE UNITED NATIONS ARE PARTY TO
                                                  THE DEFAULT AND CLAIMS OF
      COLLATERAL ESTOPPEL WHICH WOULD BIND
                                                     JUDGE AUSTIN TO ACT AS
      TRUSTEE AND THE COURT ITSE LF BEING
                                                  EMPLOYEES AND OR AN ARM OR
       ~ BRANCH OR AGENCY OF THE
                                        UNITED STATES DUE TO THE U.S . FEDERAL
      ATTORNEYS KRISTTY KHOL AND PAUL GUN
                                                   TER'S APPEARANCE~ THE FEDERAL
      JUDGE IN THIS CASE IS CONSPIRING TO
                                                   INAPPROPRIATELY ENTERTAIN
      JUR ISDI CTIO N 'WHEN JUR ISDI CTIO N LIES
                                                   E~L USIV ELY BEFORE JUDGE
      AUS TIN. I OBJ ECT . AN APPEARANCE MAY
                                                   BE EXPRESSLY MADE BY A PARTY,
                                            6-o f-17
         '   .
.,              CasewR"fT-TEN
        13¥ FORMAL   1:14-cv-14176-ADB Document
                              OR ORAL DECLARA   576 oR
                                              TION,  Filed 10/03/18
                                                         REC-ORD    PagerAs··--wE--
                                                                  ENTRY- 8 of 18 -
       HAVE HERE), OR IT MAY BE IMPLIED FROM SOME ACT DONE WITH THE
       :tNTENTI ON OF APPEARING AND SUBMITTING TO THE COURT'S JURISDIC -
         TION. THE ACT DONE rs THEY COVERTLY RECEIVING PLEADINGS FROM
         THE STATE CASE. THE CRAWFORD DOCUMENTS ARE SUBMITTED TO SHOW
        RECORD ENTRY AND ACTS DONE TO DEMONSTRATE THAT THE STATE COURT
        IN CASE 2013-CP -400-008 4 HAD JURISDIC TION OVER THE UNITED STATES
       AND PARTIES WHERE THEY MADE AN APPEARANCE, FAILED TO PLEAD OR
       DEFAULTED AND CONSPIRED IN FRAUD TO CONCEAL THEI.R APPEARANCE
       IN THE COURT RECORD. THIS UNCONSTITUTIONAL ACTION IN THAT CASE       J

        VOIDED THEIRJU RISDICTI ON. THUS, IT WOULD BE UNCONSTITUTIONAL,
       AN ABUSE OF DISCRET ION, AN ACT OF FRAUD AND VOID THIS COURT'S
      JURISDIC TIO~IF THEY DID NOT ALLOW THE CRAWFORD DOCUMEN_TS TO
     BE FILED IN THIS CASE WHEN I AM CLAIMING COLLATERAL ESTOPPEL
     EMERGING FROM THAT CASE, £XEARW £-~ANK-W A~.-Aa-!N -~.-~R~~N WQQQ
     ~A~~Sr- L·~-x 373 s.c. 331, 644 s.E.2d. 79 REHEARING DENIED,
     CERT. DENIED (S.C.App .2007).


                IF THE SAME RIGHT IS INVOLVED IN TWO ACTIONS , WHICH IN
        THIS CASE -IT IS, SPECIFIC ALLY EMERGING FROM CASE 2013-CP -400-
        0084. JUDGMENT IN THE FIRST CASE BARS CONSIDERATION NOT ONLY
        ON ALL MATTERS ACTUALLY RAISED IN THE FIRST SUIT UNDER 2013-
        CP-400-0 084, BUT ALSO ALL MATTERS WHICH COULD HAVE BEEN RAISED.
        THEREFORE, THE DOCUMENTS CANNOT, :BE BARRED ADMISSIO N. I OBJECT
        TO THIS FRAUD WHICH VOIDS ENTRY# 23 FOR BEING UNCONSTITUTIONAL
       AND A VIOLATION OF DUE PROCESS, 1u:cllMAW-~ .. -~Q~Ql\llAX.-CQ~I2.x 14 7
       Cal. App.3d. 1170, 1174(19 83); KEARNE¥-K.-RQ~E~-ANQ-~AR~NER
       L.L.~~T 2016 WL 5405552 (2016); l\ll~CUL~E X-v.-~ANK -0~-AMER ~CAr
       W.A. 7 605 Fed. Appx' 875(11t h.Cir.20 15); E~A~S-K,. .-~QL~~M x 2015
       WL 1143004 (Ala.201 5); ~ALE-Y.-M ~N~LEQQ R~~r 2014 WL 7012772( N.D.
       Ga. 2014) •


                 IF THE DOCUMENTS ARE NOT ALLOWED SUBMITTED, THE NEXT
        THING THE COURT WILL BE ASSERTING IS A ~ECK-~.-~UMRMRE~S CLAIM.
      ::i:- MUST BE PERMITTED TO DEMONSTRATE WHY SUCH DOES NOT APPLY IN
       THIS CASE. THE CRAWFORD DOCUMENTS ARE SUBMITTED FOR THIS PURPOSE
       ALSO. I HAVE A CONSTITUTIONAL DUE PROCESS RIGHT TO BE FULLY
       HEARD AND PRESENT A COMPLETE DEFENSE AGAINST ANY POTENTIAL ARBI-
       TRARY JUDICI~L ACTION, £XA~E-K ,-2UR~E£ £x 391 s.c. 15, 703 s.E.2d.
                                    7 -of-17
..     t' ~.
       ...,12 -TS.C
                    .
                   Case        . ....
                        1:14-cv-14176-ADB
                      .App.                    Document
                            2010) ; ~RANi;;J~-l.l          576 Filed 10/03/18 Page 9 of 18
                                                  .. -GZMINXr 664 F.Su pp.2d . 626(D SC.
       2009 ); IN-R E~-K E~lN -R. 409 S.C. 297, 762 S.E.2
                                      7                                  d. 387(S .C 2014 );
                                                                                           0

       u.. £.-l.l.-MQUSSAQU~r 483 F3d. 220 CA4 (Va.2 007) .


                      WRIT OF ERROR IS FILED UNDER THE INDEPENDENT ACTIO
                                                                                            N RULE
        FOR FRAUD UPON THE COURT. THE "INDEPENDENT ACTIO
                                                                                  N" REFERRED
        TO IN RULE, GOVERNING RELIE F FROM JUDGMENT AND
                                                                                 PROVIDING THAT
       RULES DOES NOT LIMIT THE POWER OF THE COURT TO
                                                                                ENTERTAIN AN
      INDEPENDENT ACTION TO RELIEVE A PARTY FROM A JUDGM
                                                                                    ENT OR TO
      SET ASIDE A JUDGMENT FOR FRAUD UPON THE COURT,
                                                                                IS ONE IN EQUI TY,
      AND AS SUCH, THE COURT MAY CONSIDER EQUITABLE
                                                                             DEFENSES, SUCH
      AS LACHES, COLLATERAL ESTO PPEL, UNCLEJ\N HANDS,
                                                                               AND WHETHER AN
     ADEQUATE REMEDY EXIST (ei. FEDERAL FORUM UNDER
                                                                               THE F.S. I.A. ),
      AND THE COURT MAY CONSIDER POLICY DOCTRINE SUCH
                                                                                 AS PARENS PATRIAE
     OR PUBLIC JURIS CLAIMS AS THOSE PRESENTED VIA
                                                                             THE RECENT F.B. I.
      INVESTIGATION ON THE RANDOM MASS KILLI NGS AS REFER
                                                                                   RED TO WITHIN
     THE DOCUMENT RECENTLY SERVED UPON JUDGE AUST IN.
                                                                                 THE COURT MUST
     BE AWARE OF ALL CIRCUMSTANCES ON THE COURT RECOR
                                                                                 D BEFORE IT
     ACTS, AND THUS, THE PART IES "[M]U ST" BE A.LLOWED
                                                                                 TO DEVELOPE
     THE RECORD ACCORDINGLY TO PROVE THE JURIS DICT IONA
                                                                                  L FAC TS, ~
     J.r..--M R£ .. ~.T 378 S.C. 127, 662 S.E.2 d
                                                            .. 413(S .C.A pp.20 08); £-&
     E-CG W~RA G~QR S-INC .-l.l.-U .£.x 406 u.s. 1, 92 s.ct
                                                                               . 1411 (U.S .1972 );
     c;;ox-11.--li:'I.EE"J;:"WQQI;;)_•UQMES-Oli:-~EQR{;lAz-J;;N-... r 3 3 4 S.
                                                                               C. 5 5, 51 2 S. E. 2d.
     498 (S.C .199 9).


               THE U.S. DISTR ICT COURT AND THE DEFENDANTS SOUGH              I.

                                                                   T LISTE D
        WHICH THE COURT AND PART IES BLOCKED BY THEIR FRAUD
                                                              ULENT OBSTRUC-
        TION OF JUST ICE ARE BARRED FROM CHALLENGING ANY
                                                            CLAIM DEFAULTED
        ON AND THEY ARE BARRED FROM RAISI NG ANY ISSUE
                                                         WHICH WAS ADJU DI-
        CATED IN THE FORMER CRAWFORD SUIT AND ALL ISSUE
                                                          S WHICH COULD
       ·HAVE BEEN RAISED IN THAT SUIT . THE CRAWFORD DOCU
                                                            MENTS ARE SUBM IT-
        TED TO THIS END. ONCE A COURT HAS DECIDED AN ISSUE
                                                               OF FACT OR
        LAW NECESSARY TO ITS JUDGMENT. THAT DECI SION PRECL
                                                              UDE RELI TIGA -
        TION BY THE DISTR ICT COURT, WHICH IS A JURIS DICT
                                                           IONA L CHALLENGE,
        IN A SUIT CN A DIFFERENT CAUSE OF AcrIO N INVOLVING
                                                              A PARTY TO
      THE FIRS T CASE WHICH IS WHY YOU IN FRAUD LISTE
                                                        D THE DEFENDANTS
     :INCORRECTLY, ~GRQ-ll.-WA~£GN 282 SoC. 66, 316
                                   7                    S.E.2 d. 429( 4th.
      (ir.1 984) ; IN-RE ~-GUX 552 B.R. 89(D SC.2 016);
                              7                         £AN-REMG-SGXELx
                                                 8-of- 17
              ii::   -- ---
                         Case         1:14-cv-14176-ADB Document 576 Filed 10/03/18 Page 10                    of 18
\   I     I
                              ·   - •   --
         --., I,,.R ... ~kl,. . ... c;;J;~¥-.AWQ ... !;;QU:Wi1¥-
                                                                 G~-£.AW-~RANc;;J;,aGQr-Ce.l .. r
                                                                                                  54 5 U.S .    3 23,
                125 s.c t. 249 1, 162 L.E d.,2
                                               d. 315 (U .S. 200 5).

                    ANY FIN AL , VALID JUDGMENT
                                                      ON THE MERITS OF A PARTICULA
           ISS UE , BY A COURT OF COMPET                                                    R
                                              ENT JUR ISD ICT ION PRECLUDES
                                                                                  ANY FURTHER
           SUI T BETWEEN THE PAR TIE S OR
                                                THEIR PRI VIE S ON THE SAME
           OF ACTION OR CAUSE OF ACTIO                                            ISS UE
                                              N. THE CLAIM OF COLLATERAL
                                                                                  ESTOPPEL
           EMERGING FROM CASE 201 3-C P-4
                                               00- 008 4 APP LIE S TO ME ALSO,
           IS WHY THE COURT IN ACTS OF                                              WHICH
                                               FRAUD LIS TED THE DEFENDANT
                                                                                 S INC OR -
          RECTLY AND DO NOT WANT THE
                                              CRAWFORD DOCUMENTS FIL ED .
                                                                                I OBJECT
          AND YOUR FRAUD VIT IAT ES, VO
                                              IDS EN TR Y# 23. IT VIT IAT ES
                                                                                   THE EN TIR E
          CASE PLACING YOU IN FOR FEI
                                            TU RE, ~A~~GRQU~~MAWAGEMEW
                                                                                 ~r-lN~.-~.
          £C ~W EIQ ER z-- F.S upp .3d .--,
                                     L
                                            201 8 WL  655 595 (E. D.P a.2 018 ); EA£~ERW
          A££Q~J;A~JGW-CG.A&-CO.-~.-QIR
                                            E~~GR-GR~~~E-GR-WGRKRR£-~GM
                                                                                ~ENSA~J;QW
          ~RGGRAM£ 7 578 Fed . Ap px' 165
                                                CA4 (20 14) ; ~;i;~~EX-~ .... JAGUA
                                                                                    Rt-~AWD.
          RQ ~ER -~II .~G N-~ EA Qr 201
                                        5 WL 373 621 2(D SC .20 15) .

                    THE PARTY ASSERTING COLLAT
                                                                     ERAL EST OPP EL, WHICH I DO,
          BEARS THE BURDEN OF PROVIN
                                                          G THE ISS UE (S) HE SEEKS TO
                                                                                              FORECLOSE
          WAS NECESSARILY DECIDED IN
                                                            A TRIAL OR PRIOR PROCEEDIN
                                                                                              G. IN AB -
          SENCE OF A WRITTEN DE CIS ION
                                                              OR ORDER, WHICH OCCURRED DUE
          THE VOIDING OF JUR ISD ICT ION                                                           TO
                                                              IN CASE 201 3-C P-4 00- 008 4 FOR
          STITUTIONAL ACTION WHERE NO                                                              UNCON-
                                                              FINAL WRITTEN DE CIS ION CAN
          ENTERED. THE PARTY CAN POI                                                            BE LEGALLY
                                                         NT TO THE TRANSCRIPT AND OR
                                                                                               COURT
          DOCUMENTS AND OR AN ORAL DE
                                                            CIS ION SUCH AS THE ONE JUDG~
         MADE IN THE APR IL 201 4 HEA                                                            LEE
                                                          RING CONTAINING FIN DIN GS OF
                                                                                               FAC T,
         J;W -RE ~-£ M~ ~~x 201 6 WL 394 371
                                                              0(M d.2 016 ); J;W-RE~-Q;i;AQ-~INr
         B.R . 32 (N. Y.2 017 ); WEW-MAM                                                          576
                                                             £UJ;RE-~ ... -MA~WEz 532 U.S . 742
                                                                                                , 121
         s.c t. 180 8, 149 L.E d.2 d. 968
                                                               (U. S.2 001 ); ~.AKER-aX-~~QMA£-
         GEWERA~-MQ~GRS-CQR~ ... T 522                                                             ~.
                                                         u.s . 222 , 118 s.c t.,6 57 , 139
                                                                                                L.E d.2 d.
         580 (U .S. 199 8); GA~E£-M.-£~RA
                                                            ~Wr 201 7 WL 241 705 1(W .D. La.
         THE LAW REQUIRES THAT THE                                                              201 7).
                                                         PRIOR PROCEEDINGS, THE CRA
                                                                                            WFORD DOCU-
        MENTS, BE OFFERED INTO EVIDEN
                                                              CE FOR PURPOSES OF ESTOPPEL
        TH IS COURT IN FRAUD IS CONSP                                                             WHICH
                                                             IRING TO AVOID SO IT WOULD
                                                                                               NOT BE
        DETERMINED THAT THE COURT
                                                        ABUSED ITS DISCRETION BY NOT
                                                                                               ADDRESSING
        IT, ACKNOWLEDGING IT, ADHERI
                                                            NG TO IT AND SHOWING THAT
                                                                                              AUSTIN
        HAS EXCLUSIVE JUR ISD ICT ION
                                                          AS TRUSTEE APPOINTED BY THE
                                                                                               SOVEREIGN
        CROWN BY WRIT OF COMMISSIO
                                 ~·,dt~:.:,.-i_ :<<·~ .
                                                        N.,   THE  FRA    UD  YOU JUS T TRIED TO PULL
        BY BLOCKING THE CRAWFORD DOC
                                                            UMENTS TO PREVENT THIS, FROM
                                                                                                BEING
                                                                9-o f-1 7


                                                 ·;.)
 "    ~
            Case 1:14-cv-14176-ADB Document 576 Filed 10/03/18 Page 11 of 18
          •- e-•   -   •   •- --•   •   •• •   --   •



  ~STABLISHED IN THE COURT RECORD WHICH VOID YOU~ DECRE
                                                        ••••••   ••••   •   -




                                                                    E AND OR
                                                                                               J
   ORDER, ENTR Y# 23, FOR UNCONSTITUTIONAL ACTION. THE
                                                                   UNITED STATES
   SUPREME COURT DETERMINED IT IS AS IF THERE WERE NO LAW
                                                                        DETERMINED
   AT ALL AND THE FRAUD TAINTS THIS ENTIRE CASE. I OBJEC
                                                                    T, U,.£.
   ;i.l.-I.ANEr 75 U.S. 185, 200-0 1, 19 L.Ed. 445, 449(U .S.18
                                                                      68); ~
   ~ .... QWI~E Q-£~A ~E£x F.Sup p.3d. , 2016
                                              WL 13774 02(D. C.Md .2016 );
  .MAR~UR¼-~,-MAQJ;£GNr 5TH. U.S. (CRANCH) 137, l80; ~~WES
                                                                      -;i.l,-UWI~EQ
  £~A~E £x 28 F3d. 1123 CRIM. LAW 1163( 1), 1165( 1); RQ~lN
                                                                     £QW,..¥.
  ARJ.ZGWIG 7 27 F3d. 877 REHEARING DENIED CERT. GRANTED
                                                                  VACATED
  115 s.ct. 1247, 513 u.s. 1186, 131 L.Ed. 2d. 129; I.QUM
                                                                    lE~-;l,l ..
  UWl~E Q-S~A ~E£r 65 F.Sup p.3d. 19 (2014 ); JQ~N£ GW-~. -UW~~
                                                                        EQ-S~ A~E£r
· --s.c t.~-, 2015 WL 24734 50(U. S.201 5); MQW~~QMER~-~ ..
                                                                -I.QUISIAWAr
  136 s.ct. 718, 193 L.Ed. 2d. 599, 84 u.s.L .W. 4063( U.S.2
                                                                       016);
  GE~~-GU~QQQRS-I.~C.-~.-CQW£Ql.IQA~EQ-C~:i;:t~-GR-IWQ~AWA~Q
                                                                    ~l£~~~r
  187 F.Sup p.3d~ 1002, 1012, s.D. Ill.; ~~I.l.- ~.-£W ¼QER r
                                                                   821 F3d.
  763, 765+ (6th. Cir.M ich.); I2EQIU.E-;i.l.--SQI.Q N.E_. 3d.,
                                                    7             2017 WL
  18384 23(20 17); ~4-SEWA~QRlA~-QIS~,-RE~U~l.ICAW-CQMMI~~EE
                                                                       -~.-ALCQRW
  820 F3d. 624(4 th.Ci r.201 6); ~AE~~ ~~.-~Q ARQ-G R-~RU £~EES
                                                                     r F.Sup p.
 3d., 2016 WL 77538 6(D.C .Md.2 016); WEI.I .£-RAR ~G-~A NK-W
                                                                     .A.-~.- ~ .. M.. M,.
RQMAW,..:t'WO-W,C,..-I.l.~ •. r 859 F3d.     295(4 th.Ci r.201 7); MQ£I. E~-~ .. -UWI~EQ
£~A~E £r 2018 WL 11877 78(N. C.201 8); RU~lN -~.-~S I.AMI
                                                                         C-RE~ U~~lC
QR-lRAWx 138 s.ct. 816 (ADDRESSING THE INTELLECTUAL
                                                                             PROPERTY
OF THE SOLE CORPORATION); UWl~E Q-S~A ~E£-~ .-Q~W EQ~r 556
                                                                                 u.s~
904, 129 s.ct. 22131 173 L.Ed. 2d. 1235( U.S.2 009); UNl~E
                                                                                 ~-S~A ~Ea
~ .. -AIUU, .E-MAC -I2RQ., ,..CQ.M ~U~ER --F3d .--, 2017
                                        7                    WL 10461 05 ( 3rd.C ir.
201 7) ; Gt.ARK-li.,,;.JJJ>ll~EQ-S~A:l:'li:£x 201 7 WL 3 9 0·2 9 4 ( N.C.2 01
                                                                              7) •

        THE FEDERAL JUDGE AND THE CONSPIRING PARTIES DO NOT
                                                                WANT
THE DOCUMENTS FILED IN THIS CASE TO INAPPROPRIATELY
                                                       ENTERTAIN
JURIS DICTI ON OVER THE PROCEEDINGS BECAUSE THE COURT
                                                       WOULD THEN
KNOW BY RECORD THAT EXCLUSIVE JURIS DICTI ON OVER ALL
                                                       MATTERS
PRESI DE BEFORE JUDGE AUSTIN BY THESE SAME DOCUMENTS
                                                       THAT ARE
ALSO FILED IN CASE 2:17-c v-130 0-RM G, TO WHICH I EVENT
                                                        UALLY SEEK
TO CONSOLIDATE AND WHICH WOULD ALSO PROVE THAT COLLA
                                                       TERAL ESTOP -
PEL ATTACHES TO ME AND IN ALL THESE PARALLEL CASES.
                                                       THE COURT
IS ATTEMPTING, CONS PIRING , FROM IT BEING ESTABLISHED
                                                         WITHIN
ALL COURT RECORDS THAT ESTOPPEL DOES ATTACH IN THIS
                                                       CASE AND
THE PARALLEL CASES AND-, THAT THE UNITED STATES NOR THE
                                                          OTHER
PARTIES COULD PRODUCE NO EVIDENCE THAT WOULD PROVE THEY
                                                            TIMELY
                                                                                1 0-of.:. 17
'•       Case 1:14-cv-14176-ADB Document 576 Filed 10/03/18 Page 12 of 18
     SOUGHT TO DEFEAT THE FILED AFFIDA VITS OF DEFAULT AND VOIDIN G
     OF JURISD ICTION EMERGING FROM CASE 2013-C P-400-0 084. THUS, THE
     COURT'S HOPE IS TO PREVENT THESE DOCUMENTS FROM BEING FILED
     IN THIS CASE TO OBSTRUCT THE ESTABLISHING OF THESE JURISDI CTIONA L
     FACTS IN VIOLATION OF THEIR OATHS OF OFFICE , IN ACTS OF FRAUD
     UPON THE COURT IN VIOLATION OF i8 u.s.c. §§ 242 AND 1001, which
     IS UNCONSTITUTIONAL AND VOIDS THIS COURT'S JURISDI CTIONo I OB-
     JECT. SEE (70) PAGE DOCUMENT DATED OCTOBER 5, 2017 AND THE (34)
     PAGE DOCUMENT DATED DECEMBER 20, 2017. ALSO ~EE £~ERRI LL-~.
     CJ;G-~RAW£~QR~-~W~.T 2016 WL 682332 4(DSC. 2016). JUDGE LEE, IN
· THE APRIL 2014 HEARING IN CASE 2013-C P-400-0 084, THE CRAWFORD
  CASE, ADJUDICATED THAT THE AFFIDA VITS SUBMITTED BY CRAWFORD
  STAND UNLESS THE COURT OR PARTIES TIMELY REBUTTED THEM. PROCE-
  DURAL LAW REQYIRED THAT IT BE DONE WITHIN (30) DAYS OR THE AFFI-
  DAVITS,ARJ!l:!i,D.i.EMED VALID, TRUE AND CORRECT. THE AFFIDA VITS NOW
 -- .. - ·. •....... -,·-:<:,'.·.:-~r~p-_·
  SUBMITTED UNDER CASE 2:17-cv- 1300-RM G-MGB STAND ALONE, EVEN
 THOUGH THERE IS OTHER EVIDENCE, TO DEFEAT A. MOTION FOR SUMMARY
 JUDGMENT OR SUA SPONTE DISMISS AL IN THESE CASES, £.R .. £.-~MEC K
 I.I.~ .. -v .. -RJ;R£~-:SAWK-QR-CEI.AWAREx 9 9 0 F. Supp. 2d. 7 62 ( E o D .Mich.
 2013); AK:SAR-v.-~AWGA£~r 2017 WL 433491 i(S.D.M ich~~01 7). JUDGE
                                                      :          :·_:\~·-' (:.;:J;I
 LEE'S ORAL DETERMINATION REGARDING THE AFFIDA VITS. i:,'IS                         SUPPORTED
 BY FEDERAL LAW FURTHER ESTABLISHING THAT IT WOULD BE AN ABUSE
 OF DISCRE TION AND FRAUD NOT TO ALLOW THE DOCUMENTS TO BE FILED,
 MsKEI.V EX-~.. -RE~WQ I.C£x F.Supp .3d., 2016 WL 651833 7(DSC. 2016);
 UWIVER £AL-l2~ ¥£J;C~A N£-£ERV ICES-I.L ~ .. 214 F.Supp .3d. 499(DS C.2016 );
                                             7
 }i:ERRAR A-l.l .. ~GlJACR Q:?;ZJ;-E QJJJ;l2M EWX-I.EA £;lN~-CQ RI2,.r 201'3 WL 3 2 2 6
                                                                                        75 5
 (E.D.N .Y.2013 ); ANDER£GW-~ .. -LJ;:SER l'¼-LQ~~ ~-J;NC., r 477 U.S. 242,
 106 s.ct. 2505, 91 L.Ed.2 d. 202(U0 So1986 ); IW~RE~ -~LEAW -SlJR~
 }i:U-I.x- L~~.T 2014 WL 298733 0(N.C.2 014); WILLIA M£-v.-£E ~RE~AR ~
 G~-J.l'El'ERAW,..,AR~A~R£ 7 --F.Su pp.3d. --, 2015 WL 593516. 9,(N.D. Ala.
2015); WEI.£QW~~ .. -IJ .. S.,-:SANK-W.,A,..r 2015 WL 685271( bs"t~',2 015); £~RAX ...
~EW-v .. -MECKI.EWSERG-CQUWl'¼-CEI2l' .. -G~-£QC ~AL-SE R~ICES r 521 Fed • .
Appx' 278, 2013 WL 2364587 CA4 (N.C.20 131.


       THE UNITED STATES SUPREME COURT DETERMINED. ONCE THE
CRAWFORD DOCUMENTS ARE FILED IN THIS CASE. THE ONLY THING THE
COURT CAN DO IS CONDUCT AN EVIDENTIARY HEARING TO ALLOW THE
PARTIES SOUGHT FORECLOSED FAIR OPPORTUNITY TO SHOW.:'.•THEY WERE

                                          11-of-1 7
            ~   .
. •.I!:           Case 1:14-cv-14176-ADB Document 576 Filed 10/03/18 Page 13 of 18
            NOT GIVEN A FAIR OPPORTUNITY TO RESPOND, WHICH
                                                                    THEY CANNOT DO,
            SINCE INSTEAD OF PLEADING, THEY CHOSE ADDITIONA
                                                                    L FRAUD BY ATTEMP-
           TING TO CIRCUMVENT THE ESTOPPEL BY TRYING TO OBTA
                                                                       IN FRAUDULENT
           PROTECTIVE ORDERS TO MISREPRESENT THE FACTS AND
                                                                      THE UNITED STATES
           CONSPIRED TO HIDE THEIR APPEARANCE AND FAILED
                                                                   TO RESPOND. COLL A-·
           TERAL ESTOPPEL ATTACHES EMERGING FROM CASE 20.13
                                                                     -CP-4 00-00 84
           THE CRAWFORD CASE AND THIS COURT CANNOT IN FRAUD
                                                                       PREVENT THESE
           JURIS DICT IONA L FACTS FROM BEING ESTABLISHED IN
                                                                    THE RECORD TO
           REMAIN SILEN T ON.CRUCIAL ISSUE S BEING ARGUED WITH
                                                                       IN THIS CASE
           TO PREVENT THE PARTIES FROM BEING REQUIRED TO
                                                                   RESPOND AND TO
           NEGATE THE EXCLUSIVE JURIS DICT ION OF JUDGE AUST
                                                                    IN AS TRUSTEE,
           ~IR~~-~U~RQ-~ANCQR~-~.-OUQE~YGEEEERz 134 .s.ct . 2459
                                                                          , 189 L.Ed .2d.
           457( U.S.2 014) ; RG2E £-~.-~ QR~E £r 341 P.3d . 1041
                                                                   (Wy. 2015 ); £R~RES
           ~.-S~ ~QQ ~Sr-- F~Su pp.3d .--, 2017 WL 4174 774(D SC.2
                                                                      017); REREZ
           v.-CU IME£ -OI£~ RIC~ ~Q~~ CQ~U M~IA r-IN~ . F.Su pp.3
                                                       7           d., 2016 WL 61246 79
           (D.C .Md.2 016); M-&- ~-RQ ~~ME R£-U .£.A.r ~~~C .-~.-~ ACK
                                                                        E~~r 135 s.ct .
           926( U.S.2 015) ; ~ARQ ~~~.-R ~~IAN CE-£X ANQA R~-~I E~-IN
                                                                        £.~~G . 7 560
           u.s. 242, 130 s.ct . 2149 , 176 L.Ed .2d. 998( U.S.2 010) .

                    THE BURDEN OF ESTABLISHING JURIS DICT ION BEFORE
                                                                       THE TRUSTEE
            IS ON ME AS THE PLAIN TIFF WHICH CAN ONLY BE PROVE
                                                                 N BY THE CRAW-
            FORD DOCUMENTS. THE BURDEN OF ESTABLISHING COLLA
                                                                TERAL ESTOPPEL
            IS ON ME AS THE PARTY ASSERTING IT WHICH CAN ONLY
                                                                  BE PROVEN
           BY THE CRAWFORD DOCUMENTS. ONCE THESE AFFID AVIT
                                                              S THE COURT IS
           CONSPIRING TO PREVENT FILIN G WERE ENTERED INTO
                                                              THE COURT RECORD
           IN CASE 2013 -CP-4 00-00 84 AND THE STATE OF SOUTH
                                                                CAROLINA, THE
           UNITED STATES AND REMAINING 192 MEMBER STATES
                                                             OF THE UNITED
           NATIONS, WHO WERE ALL PARTIES TO THE DEFAULT FAILE
                                                                  D TO TIMELY
           FILE RESPONSE TO CHALLENGE OR DEFEAT THE DOCUMENT
                                                                 S THEY BECAME
           TRUE AND CORRECT WITH ALL OF ITS CONTENTS AND
                                                             IMPLICATIONS BAR-
           RING CHALLENGE FROM ANY SUBSEQUENT COURT, ESTA
                                                             BLISHING JURI S-
           DICTI ON BEFORE JUDGE AUST IN, NOT THE FEDERAL JUDGE
                                                                   ON THIS CASE,
           NOT THE 4TH. CIRC UIT OR.ANYONE ELSE . SEE DOCUMENT
                                                                 S FILED IN
           CASE 2:17- cv-13 00-R MG TO WHICH THIS CASE IS BEING
                                                                  SOUGHT CONSO-
          LIDA TED. JUDGE LEE' S, THE UNITED STATES AND OTHER
                                                                  PART IES IN
          CASE 2013 -CP-4 00-00 84, THE CRAWFORD CASE, THEIR
                                                               SILENCE IS ACCEP-
          TANCE WHERE THEY FAILED TO TIMELY CHALLENGE THE
                                                               AFFID AVIT S AND
          CRAWFORD DOCUMENTS SOUGHT FILED THAT BEAR ON MY
                                                               CLAIMS WHICH
          BINDS THIS COURT AND JUDGE AUSTIN AS AN EMPLOYEE
                                                                OF THE UNITED
                                           12-o f-17
       Case 1:14-cv-14176-ADB Document 576 Filed 10/03/18 Page 14 of 18
vSTATES.AND BY HER OATH OF OFFICE IS REQUIRED TO ACT AS TRUSTEE
 WITH EXCLUSIVE JURISDICTION BY WRIT OF COMMISSION SERVED UPON
HER AS DICTATED BY THE FOREIGN SOVEREIGN CROWN, WHERE CRAWFORD,
AS FIDUCIARY FOREIGN SOVEREIGN DENOUNCED HIS AMERICAN CITIZENSHIP
AND ADOPTED THE CITIZENSHIP OF l{IS ISRAELI FOREFATHERS MEMBERS
OF THE SOLE CORPORATION INVOKING THE ISRAELI LAW OF RETURNo
THE DISTRICT COURT CANNOT AS THEY DID IN RELATED PLEADING FOR
PURPOSE OF INCORPORATION TELL ME AND THE PARALLEL PLAINTIFFS
THAT WE CANNOT MAKE REFERENCE TO THESE RELEVANT DOCUMENTS, THAT
WE MUST SUBMIT THEMo THEN IN THE SAME BREATH THE MOMENT WE SEEK
TO BE IN COM~LIANCE TO THAT DETERMINATION AND FILE THE DOCUMENTSQ
THE COURT IN ACTS OF FRAUD ISSUE AN ORDER STATING. THAT I, WE,
CAN'T FILE THEM. THIS lS CONSPICUOUS FRAUD WHICH VOIDS THIS
COURT'S JURISDICTION FOR UNCONSTITUTIONAL ACTION .. SEE FEDo RULE
10(c). ALSO SEE- WvbwR~~w-~T-AMAX-Q QAL-CQ~rv~9QlVg-OE-A MAX-lW~9Z
453 U.,S., 322, 101 S.,Ct. 2789(U.,So1981); C:W:lMME:SX.!.£-MAWA~EMEW~
~G.-LLC.-~.-A~~ILIA~ EQ-E~M.-IW£QRAWQ E-~Q~r 152 FoSuppe3d. 159
(2016); :SRAU~R-~.-QQE£~-~QMMUWlCA-GR£-~0~ 7 -LL~~r 743 FoSupp.3d.,
221 (2014); GLQgAL-~E~My 131 SoCta 2060(UoSa2011); GQURCINE-K~
kAR~-£WUARZ-ENQQ£QQ~EPAMERICA-IWCvy 223 F Suppc3do 475(DSC.2O16).
                                                   0
        -:·::""}s.;..·



       THE UeS. DISTRICT COURT IN ACTS OF FRAUD' UPON THE COURT
CONSTANT EFFORTS TO BLOCK THE FILING OF THE CRAWFORD DOCUMENTS
WHEN THEY IN RELATED PLEADING REQUESTED THEIR SUBMISSION, AND
OBSTRUCT JUSTICE AND REMAIN SILENT ON THE ISSUES OF DEFAULT
AND COLLATERAL ESTOPPEL AND ON OTHER VARIOUS ISSUES THAT APPLY
TO ME AND BEJSILENT ON THESE KEY JURISDICTIONAL CLAIMS IN EFFORTS
TO CIRCUMVENT RULING ON THEM WHERE THERE IS A CLEAR DUTY TO
SPEAK IS AN ACT OF FRAUD UPON THE COURT AND VOIDS YOUR JURISDIC-
TION FOR DUE PROCESS VIOLATION AND UNCONSTITUTIONAL ACTION.
I MOTION TO VACATE ENTRY# 23 AND I MOTION FOR A RESET AND EXTEN-
SION OF TIME TO PLACE THIS.CASE IN PROPER FORM ONCE THIS FRAUD
HAS BEEN ADDRESSED., IN YOUR EFFORTS TO REMAIN SILENT ON THE
DEFAULT AND COLLATERAL ESTOPPEL WHEN THE COLLATERAL ESTOPPEL
APPLIES TO ME AS A NON PARTY .. IT IS WELL SETTLED THAT WILLFUL
BLINDNESS AND CONSCIOUS AVOIDANCE IS THE LEGAL EQUIVALENT TO:,
KNOWLEDGE, UNI~EC-S~A~E£-¥~-AWXZQULAXQS 7 962 F2d., 720(7th.,~i~.
1992); 28 u.s .. c. § 1332(a) (3); 20 F2d. 775, 780; WA.Wt;;-}J._.-A£la!CRQS:-'I'
320 F3d. 130(2nd.Circ2003); ~QQ~ER-~.-MARR~£r 137 SgCt., 1455,
                                  13-of-17
           Case 1:14-cv-14176-ADB Document 576 Filed 10/03/18 Page 15 of 18
197·L.E d.2d. 837, 85 U.S.LoWo 4257(UG S.2017); ~AWK-G~-AMERl~A
GGR~~-~ 9-~l~X-G~ ~MIAM~- ~LAvx 137 S.Ct. 1296, 197 LoEdo2d . 678,
85 U.S.L.W . 4227(Ue S.2017); GQGK-~GUW~~-~~-SAWK~G~-AMERI~A-~QR.
I2QRA.'I':CGWx 201 8 WL 1 5 61 7 2 5 ( 201 8) ; MQRWE-~ ... -llJ,\.RSGR ~l;?QR~~Q I,,IQ-ll-l..,.r
~~I2~ --F.Sup po3d.--, 2018 WL 1737520( NoDeGa. 2018); UWl~EQ- £~A~E£
      7
~v-LAWEMAMx 2017 WL 4857437( D.CoMEX ICOe2017 ); U~£~-~~-~IWWR~GM~r
683 F3d. 471        (4theCir .2012)G


       A COPY OF THE (56) PAGE DOCUMENT ENTITLED , "AFFIDAV IT
OF FACTS GIVING JUDICIAL NOTICE; RENEWING THE MOTION FOR RECUSAL;
MOTION TO CHALLENGE THE 4THo CIRCUIT 'S JURISDIC TION DUE TO FRAUD
UPON THE COURTi MOTION TO WITHDRAW THE APPEAL( S); MOTION FOR
                                                     11
AN EVIDENTIARY HEARING AND MOTION TO MOTION THEREFOR , DATED
MAY 8 8 2018 WAS SERVED ON JUDGE AUSTIN AND CASE 8:17-cv- 01804
BEFORE ENTRY# 23 WAS FILED0 AND DUE TO THE FRAUD THAT PRODUCED
ITa IT IS AS IF THERE WERE NO LAW DETERMINED AT ALL. THEREFORE,
IT MUST BE DEEMED FILED IN THIS CASE AND THE COURT MUST ENSURE
THAT JUDGE AUSTIN HAS FILED IT IN THIS CASE TO FURTHER ESTABLIS H
THE JURISDIC TIONAL FACTS. I CHALLENGE THE DISTRICT COURT'S JURIS-
DICTION TO PREVENT THIS AND I MOVE TO VACATE ENTRY# 23 DUE
                           '
TO FRAUD UPON THE COURT e ENTRY # _2 3 CONSTITUTE AS A DECREE FROM
THIS COURT. THE COURT CANNOT IN FRAUD PREVENT ME FROM ESTABLIS H-
ING JURISDIC TIONAL FACTS OR CLAIMING COLLATERAL ESTOPPEL AND
DEMONSTRATING WHY I SEEK TO CONSOLIDATE THIS CASE WITH CASE
2:17-cv-1 300-RMG TO PREVENT INCONSISTENT RULINGS IN THESE PA-
RALLEL CASES. FRAUD VITIATES EVERYTHING IT ENTERS, AND A JUDGMENT
 OR DECREE OBTAINED BY FRAUD MAY BE COLLATERALLY ATTACKED, AND
 TH~S APPLIES TO THE JUDGMENTS OR DECREES OF ALL COURTS AND ENTRY
 # 23 CONSTITUTE AS A DECREE BY THIS COURT PERMITTING ME TO COL-
 LATERALLY ATTACK IT, VOID I~, AND TO CHALLENGE THE COURT'S JURIS-
 DICTION TO ENTER IT, IT BEING UNCONSTITUTIONAL ISSUED FOR THE
 PURPOSE OF REMAINING SILENT ON JURISDIC TIONAL ISSUES THAT ATTACH
 DIRECTLY TO ME EMERGING FROM CASE 2013-CP -400-008 4 THE CRAWFORD
 CASEG THE COURT CAN'T IN RELATED PROCEEDINGS DEMAND THAT WE
 SUBMIT THE DOCUMENTS AND NOT MERELY MAKE REFERENCE TO THEM STA-
 TING IMPROPER INCORPORATIONG THEN WHEN WE FINALLY MAKE EFFORTS
 TO SUBMIT THE DOCUMENTS. YOU ISSUE A SUBSEQUENT DETERMINATION
 AND ORDER THAT WE CAN'Tc RES JUDICATA AND COLLATERAL ESTOPPEL
 ATTACHES BY THAT PRIOR DETERMINATION WHICH IS EVEN SEEN IN THE
                                            1-4-of-17
.•.,   ...      Case 1:14-cv-14176-ADB Document 576 Filed 10/03/18 Page 16 of 18
       COMPLAINT AND ENTRY# 23 IS VOID ALSO BEING PROCEDURALLY BARREDo
       I MOTION TO VACATE IT u M¥I.E£-JJ.,,.,..J;;)QMIWQ!£~12t.ZZAz-I.J;,c;;:""r 2017 WL
       238436(D~CoM issa2017); ~~RS~-~E~WWQ~QGX-QA~l~ALr-~WG~-HQ-SAW~~E~x
       IN~~r 2016 WL 7444943(DaCo Ky.2016); MAR~IW-~~-~AR~E~~~GR~~-OE
                    FoSupp .. 2d.,, 2013 WL 1187034(D.,No J~2013); MQ!.:;:b.A.IW
       Mil:lINE£Q~A..,.
       K~-ls~~-£E~UR.I~X-SAWK-G~-WA£HIN~~QW 7 2016 WL 8504775(WoDoW asho
       2016); IW-RE~-~EI,,I.A-~GR~~-ARQM.I~EQ~-ANQ-QE£IGWER-£ERIE£~~EWQQR£
       MARKs~IWG 7 2015 WL 4162442(DSCo 2015); A£WER-~~-QUKE-ENER~X-~ARG~
       bl~A£x-~LG~ 7 2013 WL 2109558(DSCo 2013); U.£~-R~~KQRW ~ F.Suppo2d .. ,
       2013 WL 2898056(W.,D., N.Yo2013); ~QWE¥-:1t..,.-QQM,.,::r 1998 WL 684203
       (4th.Cir .. 1998); SEG~-~~-RARMERi F.,Suppo3do, 2015 WL 5838867
       (SeDoTexo201 5); U.£.-¥T-MG£SE R~r 866 FoSuppo2do 275(DoN .. J .. 2011);
       U.£9-u.-WE~W ~T F@Suppo2d., 2008 WL 2223869(WoDo Pa.2008); SE£~
       ¥o~SAWK-GR-AMERI~Ax-WeAQr 2015 WL 5124463(EoDaN oYe2015).


             / INSOMUCH, THE COURT CANNOT COME AND SAY, "YOU KNOW WHAT?
       I TOLD MuQUIT NOT TO FILE ANY CRAWFORD DOCUMENTS" NOW SINCE
       HE DISOBEYED MY ORDER. I, THE JUDGES, NOR THE CLERKS CANNOT
       ACCEPT THIS PLEADING"., YOU WOULD NOT HAVE THE JURISDICTION TO
       SAY SO AND YOU WOULD BE ABUSING YOUR DISCR~TION .. ENTRY# 23
       IS NOW A PROCEDURAL LIMITATION PLACED INTO EFFECT BY DECREE
       OF THIS COURT COMING UNDER JURISDICTIONA L CHALLENGE AS BEING
       UNCONSTITUTIONALo THE POWER TO VACATE JUDGMENTS OR DECREES FOR
       FRAUD UPON THE COURT IS FREE FROM PROCEDURAL LIMITATIONS AS
       YOU CONSPIRED TO PUT INTO PL_ACE BY ENTRY # 2 3 WHICH INCLUDE
       FRAUD BY OFFICERS OF THE COURT WHERE SUCH ACTS EFFECT THE INTE-
                                                                ,
       GRITY OF THE NORMAL PROCESSo IT IS UNCONSTITUTIONAL AND IS AS·
       IF THERE WERE NO LAW DETERMINED AT ALL. THUSv THE COURT CANNOT
       BLOCK THIS FILING OR THE ATTA~HMENTS SUBMITTED HEREWITH, IW
       RE~-GEWE£X£-QA~A-~EG~~Q~Q~IE£ 7 -~WQ~r 204 F3dc 124 (4th.Ciro2000 );
       gw~~EQ-~~A~E £-~~-~GW~AQ 7 . 675 Fede Appx' 263 6 265 CA4 (NoCg2017);
       ~GX-~~-~EI.-~O X-~9~E~K-~UW -~QA~-~Q~~1W ~~x 739 F3d •. 131, 87 Fede
       R. Serv.3d., 534 (4th.Cir.,2014 ) ..


              SUPPRESSION OF TRUTH WITH INTENT TO DECEIVE IS FRAUD
       WHICH VITIATES EVERYTHING IT ENTERS WHICH INCLUDE THESE ENTIRE
       PROCEEDINGS. FRAUDULENT CONCEALMENT WITHOUT ANY MISREPRESENTATION
       OR DUTY TO DISCLOSE CAN CONSTITUTE FRAUD EVEN ABSENT OF FIDUCIARY
       DUTY, WHICH JUDGES ARE FIDUCIARY TO THE PUBLIC, OR STATUTORY
                                     1 5-of-1 7
   ..        \
                 .       Case 1:14-cv-14176-ADB Document 576 Filed 10/03/18 Page 17 of 18
! '1
                     0


            OR OTHER INDEPENDENT LEGAL DUTY TO DISCLOSE MATERIAL INFORMA7ION 8
            COMMON LAW FRAUD INCLUDES ACTS TAKEN TO CONCEAL, CREATE A FALSE
                                                                                                     __.,
            IMPRESSION, MISLEAD, OR OTHERWISE DECEIVE TO PREVENT OTHER PARTY
            FROM ACQUIRING INFORMATION AS THE DISTRICT COURT DONE BY ENTRY
            # 23 IN EFFORTS TO CONCEAL MATERIAL FACTS IN VIOLATION OF ALSO
            18 UoSoCo §§ 242 AND 1001 TAINTING THE ENTIRE PROCEEDINGS RENDER-
            ING THEM UNCONSTITUTIONAL AND VOID .PLACING THIS COURT IN FORFEI-
            TURE ON ALL CAUSES WHICH I MOTION FORv IW-RE-QIJRAMAX-OIE£EL
            bI~IGA~IGNr --F.RaD.--, 2018 WL 949856(E.DoM ichu2018); UW~~EQ
            £~A~E£-~~-~AI .IWx 874 F3d. 418(4thoCiro2 017); gwI~EQ-£~A~E£~~..,,.
            J;,,IJ£K:r 201 7 WL 5 0 8 5 8 9 (So D., Va., 201 7) ; IJNI~Ii;Q..._£~A~E£,...\t.,.-CAI.J;.QWA-Xz.
            F.sri~p.,3d., 2016 WL 4269961(N.D. Cal.2016); MGRRISGW-M~-A~CIJWEA~
            ~MERx-IWG~r FoSupp.3du, 2016 WL 3015226(MoDo Pao2016)o


                   SUBJECT MATTER JURISDICTION CAN BE.RAISED AT ANY TIME
            AND ENTRY #23 PRODUCES A JURISDICTIONA L DEFECT DUE TO THE FRAUD
        THAT PRODUCED IT AND IS UNCONSTITUTIONALo WRIT OF -ERROR IS FILED.,
         I WANT THE DEFENDANTS IN THIS CASE AMENDED TO BE LISTED AS INI-
        TIALLY INTENDED BY MEu I WANT TO BE ABLE TO ESTABLISH CAUSE
        M TO WHY EACH OF THEM ATTACH TO THE ORIGINAL COMPLAINT SINCE
        TttE (14) PAGE AFFIDAVIT THAT LISTED THE DEFENDANTS WAS BLOCKED
        I


         BY THIS COURT AND THE DEFENDANTS IN ACTS OF CONSPIRACY AND OB-
            STRUICTION OF JUSTICE., I_ WANT ENTRY# 23, THIS COURT DECREE,
            VACATED TO ALLOW BE TO ESTABLIS.H COLLATERAL ESTOPPEL EMERGING
            FROM CASE 2013-CP-400-0 084, THE CRAWFORD CASE THAT ATTACH TO
            ME WHICH WOULD PERMIT ME TO HAVE THIS CASE ESTABLISHED EXCLU-
            SIVELY BEFORE JUDGE AUSTIN AND CONSOLIDATED TO CASE 2:17-cv-
            1300-MGB. I MOTION FOR AN EXTENSION OF TIME TO PLACE THIS CASE
            IN PROPER FORM ONCE THE MATTER OF THIS FRAUD IS ADDRESSED ON
            THE COURT RECORD., I MOTION FOR SANCTIONS AND FORFEITURE WHICH
            IS TO BE GRANTED BY THE TRUSTEE DUE TO THE FRAUD AND THE DISTRICT
            COURT BE NOT PERMITTED TO DISMISS THIS CASE UNTIL THE AMENDMENT
            OF THE DEFENDANTS OCCUR AND SERVICE ON ALL PARTIES ISSUE AND
                                            . '

            THEY BE REQUIRED TO RESPOND TO DEMONSTRATE THEY TIMELY SOUGHT
            TO DEFEAT THE AFFIDAVITS IN QUESTION WHICH I MOTION FOR AN EXTEN-
            SION OF TIME TO FILE ONCE THESE INITIAL ESSENTIAL PRE-TRIAL
            MATTERS ARE ADDRESSEDg I WANT THIS CASE PLACED BEFORE A JURY
            WITH JUDGE AUSTIN PRESIDING OVER THAT JURY9 I WANT THE REQUIRED
            EVIDENTIARY HEARING ANb BOTH I AND CRAWFORD BE BROUGHT BEFORE
                                          16-of-17
         '    ...
•. ill   ..
          \         Case 1:14-cv-14176-ADB Document 576 Filed 10/03/18 Page 18 of 18
         THIS COURT TO ESTABLISH THE JURISDICTIONAL FACTSe COURTS HAVE
         INHERENT EQUITY POWER TO SET ASIDE JUDGMENTS OR DECREES SUCH:
         AS ENTRY# 23 CONST°ITUTE, WHENEVER THEIR ENFORCEMENT WOULD BE
         MANIFESTLY UNCONSCIONABLE BECAUSE OF FRAUD UPON THE COURTc ENTRY
         # 23 IS VOID AND IS AS IF THERE WERE NO LAW DETERMINED AT ALL
         BEING UNCONSTITUTIONe THE COURT CANNOT COMPLAIN ABOUT US INCOR-
         PORATING DOCUMENTS, MAKING REFERENCE TO THEM WITHOUT SUBMITTING
         THEMo THEN WHEN WE TRY TO SUBMIT THEM THE COURT THEN COMPLAINS
         AND ORDER THAT WE CAN'T SUBMIT THEMo WHAT KIND OF STUPID MESS
         YOU PEOPLE GOT GOING ONo THIS IS FRAUD, IS INCONSTITUTIONAL
         AND VOID YOUR JURISDICTION,·M~Q~~~-IWWQllA~IQW£x-LL~~-~~~WQR~MERWr
         --Fed. Appx'-- , 2018 WL 1129607 (4thoCir o2018); ~AMER-~~-WE~GM~QR~
         ~QQQ-MQU£lWG-£~R~I~E~~GE-~~IQAGQ 7 138 SeCto 13, 199 LaEde2d~
         249(UoS .2017); ~~lLLl~£ -~g-~RQ~ K-&-£~Q ~~-~LL~~ r 2017 WL 3226866
         (D.C~Md .2017); lW-RE~- QEXr--B eRa--, 2015 WL 669788(1 0thoCiro
         2015); MQW~GQMER~-~~-~QUl£lA~Az 136 ScCta 718, 193 L.Ed.2do
         599, 84 U.S.LQWe 4063(U.S o2016); 24-£EWA~QRAIAL-QI£~~-RE~U~~ICAW
         ~Q-MI~~E E-~~-AL~ QRNy 820 F3da· 624(4tho Ciro201 6); WMI~E-~~-MAW~£r
         2014 WL 1513280( DSCo201 4).
                                                                                       '·




                                                    RESPECTFULLY,
                                                    YAHYA MUQUIT
                                                     /\., ;     i~ lj . ,., ;:;-.
                                                    (i lrfbLuo f !I1.J.J--&, ~v
                                                         'f'i   .11.    IT
                                                     !;
                                                     V
                                                                '      !____)




         JULY 9, 2018




                                              .17-of-17
